Exhibit 10.1

 

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLERS AND BEARS NO RELATIONSHIP
TO THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE
SHARES, OR ANY OTHER CRITERIA.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 3rd day of August,
2017 by and among Tianci International, Inc., a Nevada corporation (the
"Company"), Shifang Wan (the "Seller"), and the purchasers set forth on Exhibit
A,  attached hereto and incorporated herein (each, a "Purchaser", and
collectively, the “Purchasers”). Seller owns 4,397,837 shares of the common
stock of the Company. Purchasers desire to purchase from Seller, and Seller is
willing to sell shares of such common stock, subject to the terms and conditions
contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.       Purchase and Sale. The Seller hereby agrees to sell to the Purchasers
and the Purchasers, in reliance on the representations and warranties contained
herein, and subject to the terms and conditions of this Agreement, agree to
purchase from the Sellers 4,397,837 shares of Common Stock of the Company (the
“Shares”) for a total gross purchase price of Three Hundred Fifty Thousand
Dollars ($350,000) (the "Gross Purchase Price"), payable in immediately
available funds in United States currency. Purchasers and Seller acknowledge and
accept that the trading price of the Shares may decrease or increase subsequent
to the sale of the Shares. Purchaser and Sellers waive claims to any losses as a
result of the sale of the Shares.

 

2.      Closing. The Closing of the purchase and sale of the Shares shall occur
upon the satisfaction or waiver of all conditions set forth below, but no later
than 5 PM EST August 11, 2017, or such other date as may be mutually agreed by
the parties in writing.

 

2.1.        Condition Precedent. As a condition precedent to the obligations of
the Purchasers to purchase the Shares, the Purchasers shall have conducted a due
diligence review of the Company and its books and records to its full
satisfaction.

 

2.2.        Sellers/Company Deliverables: Unless waived in writing by
Purchasers, the Seller and the Company shall:

 

2.2.1.       Ten calendar days prior to the Closing, cause the Company to file
and mail to each of the Company’s stockholders an information statement required
by Rule 14f-1 promulgated under the Exchange Act of 1934, as amended (the
“Exchange Act”), in connection with the change of control to be effectuated by
the appointment of new officers and directors at the Closing;

 

2.2.2.     Prior to the Closing:

 

2.2.2.1.  Cause the Company to timely file a Current Report on Form 8-K
disclosing the entry by the Seller of this Agreement;

 

2.2.2.2. Deliver to the Escrow Agent (or designee) by overnight delivery, the
certificates for the Shares, along with a duly executed stock power and Company
indemnity letter in lieu of medallion guarantee for each such
certificate(collectively “Sales Documents”), and the Company Books and Records
listed in Exhibit C unless otherwise agreed to in writing by the parties;

 

2.2.3.     On or prior to the Closing, deliver to the Purchasers:

 

2.2.3.1. Confirmation of payment in full of all loans and payables of the
Company, including without limitation, those made  by affiliates of the Company;

 

 

 

 



 1 

 

 

2.2.3.2. Signed resignation letters of all existing officers and directors of
the Company;

 

2.2.3.3. Executed Board consents appointing designees of the Purchasers as
directors and officers of the Company;

 

2.2.3.4. All Edgar codes of the Company necessary to make filings with the
Securities and Exchange Commission;

 

2.2.3.5. Contact information of service providers of the Company necessary to
comply with SEC rules and regulations and to maintain the quotation on over the
counter bulletin board listed in Exhibit C;

 

2.2.3.6. Confirmation from the Company’s auditors that it has received all
information and records desirable and necessary to audit the financial
statements (and notes) for the fiscal year ended July 31, 2017; and

 

2.2.3.7. Written confirmation from the Company’s stock transfer agent that it
has received all documentation necessary to effectuate the transfer of stock
certificates representing the Shares to the Purchasers, including the issuance
of stock certificates representing the Shares to the Purchasers or his designee.

 

2.3.        Purchaser Deliverables: On or prior to the Closing, the Purchasers
shall deliver: (i) the Gross Purchase Price to the Escrow Agent; and (ii) upon
the satisfaction of the terms set forth in Section 2.2 hereof as determined by
Purchasers in their discretion, written acknowledgement that Purchasers are
satisfied with the results of their due diligence review of the Company and its
books and records.

 

2.4.        Payment of Gross Purchase Price At the Closing, Escrow Agent shall
pay, and Purchaser shall cause Escrow Agent to pay, the Gross Purchase Price as
follows:

 

(a)$97,000 to the Persons and in the amounts set forth on Part A of Exhibit D
(the “Expense Payments”), and in accordance with the wire instructions for each
Expense Payment payee (each, a “Payee”) set forth on Exhibit E. Escrow Agent
shall deliver to Seller, the wire transfer confirmation showing the date, amount
and wire transfer tracking number for each Expense Payment to each Payee. For
purposes of this Agreement, “Person” means an individual, corporation,
partnership (including a general partnership, limited partnership or limited
liability partnership), limited liability company, association, trust or other
entity or organization, including a government, domestic or foreign, or
political subdivision thereof, or an agency or instrumentality thereof.

 

(b) The remaining $253,000 to Seller (the “Net Purchase Price”), and in
accordance with the wire transfer instructions for Seller set forth on Exhibit
E.

 

3.       Resignation of Old and Appointment of New Board of Directors and
Officers. The Company and the Seller shall take such corporate action(s) and
make such SEC filings on Schedule 14F-1 in compliance with the Exchange Act
Rules and as otherwise required by the Company Articles of Incorporation and/or
Bylaws to duly (a) appoint the below named persons to their respective
positions, to be effective as of the Closing Date, and (b) obtain and submit to
the Purchasers, together with all required corporate action(s) the resignation
of all members of the board of directors, and any and all corporate officers as
of the Closing Date, all of which actions shall be certified and delivered to
the Purchasers as effective at Closing by the Seller in such form and substance
satisfactory to the Purchasers. Following the execution of this Agreement and
through the date of effectiveness of such resignations, no other officers or
directors shall be appointed or elected to serve the Company except as otherwise
expressly provided herein.

 

Name Position Chuah Su Chen Director and Chief Financial Officer Chuah Su Mei
Director, Chief Executive Officer and President Yeow Yuen Kai Director and Chief
Technology Officer

 

4.      Representations and Warranties of the Company and the Seller. Each of
the Company and the Seller hereby severally represents and warrants to each of
the following as of the date hereof and the Closing Date:

 

 

 

 



 2 

 

 

4.1.      Corporate Existence and Power. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation. The Company has the requisite
corporate power and authority to carry on its business as presently conducted
and as currently proposed to be conducted, to own and operate its properties and
assets, to execute and deliver this Agreement, and to carry out the provisions
of this Agreement. The Company is duly qualified to do business and is in good
standing as a foreign company in all jurisdictions in which the nature of its
activities and of its properties makes such qualification necessary, except for
those jurisdictions in which failure to do so would not have a material adverse
effect on the Company or its business.

 

4.2.      Subsidiaries. The Company does not own or control any equity security
or other interest of any other corporation, partnership, limited liability
company or other business entity. The Company is not a participant in any joint
venture, partnership, limited liability company or similar arrangement. Since
its inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the equity securities of or any
interest in any corporation, partnership, limited liability company or other
business entity.

 

4.3.      Authorization; No Contravention. The execution, delivery and
performance by Seller of this Agreement and the transactions contemplated hereby
(a) have been duly authorized by all necessary action of the Seller and the
Company, (b) do not violate, conflict with or result in any breach or default of
(or with due notice or lapse of time or both would result in any breach, default
or contravention of), or the creation of any lien under, any contractual
obligation of the Seller or the Company or any requirement of law applicable to
the Company, and (d) do not violate any judgment, injunction, writ, award,
decree or order (collectively, "Orders") of any governmental authority against,
or binding upon, the Company. There are no actions, subpoenas, suits,
proceedings, claims, complaints, disputes, arbitrations or investigations
(collectively, "Claims") pending, initiated, or, to the knowledge of the
Sellers, threatened, at law, in equity, in arbitration or before any
governmental authority against the Company.

 

4.4.      Governmental Authorization; Third Party Consents. No consent,
approval, authorization, order, registration or qualification (each, an
"Authorization") of or with any governmental authority or any other person is
required for the execution, delivery or performance (including, without
limitation, the sale of the Shares) by, or enforcement against, the Company of
this Agreement or the consummation by the Company of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

 

4.5.      Capitalization.

 

4.5.1.   The Company's authorized capital stock consists solely of 100,000,000
shares of common stock, of which 5,054,985 shares are issued and outstanding,
and 20,000,000 authorized shares of preferred stock, of which no shares is
issued and outstanding. All shares of Company stock are owned of record by the
shareholders in the amounts set forth in the Shareholder’s list attached hereto
as Exhibit B. There are no outstanding dividends, whether current or
accumulated, due or payable on any of the capital stock of the Company.

 

4.5.2.   Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Shares. The Shares, when issued to
the Purchasers pursuant to this Agreement, will be: (i) duly authorized, validly
issued, and outstanding; (ii) fully paid, non-assessable, and free of preemptive
rights; and (iii) free and clear of any and all pledges, claims, restrictions,
charges, liens, security interests, encumbrances, or other interests of third
parties of any nature whatsoever. As of the date hereof: (i) there are no
outstanding options, warrants, rights, commitments, or agreements of any kind
for the issuance or sale of, or outstanding securities convertible into, any
additional shares of capital stock of any class of the Company; (ii) there are
no voting trusts, voting agreements, proxies, or other agreements, instruments,
or undertakings with respect to the voting of any Company securities to which
the Company or any of its shareholders is a party; and (iii) there are no
restrictions on transfer of any Company securities except for restrictions
imposed by applicable laws or by the express terms of this Agreement. There are
no contracts, commitments, understandings or arrangement by which the Company is
bound to issue additional registered capital, share capital or other securities.

 

 

 

 



 3 

 

 

4.6.      Agreements. Except for this Agreement and the Escrow Agreement (as
hereinafter defined), and except as disclosed in SEC Reports, there are no
agreements, understandings, instruments, contracts or proposed transactions, or
judgments, orders, writs or decrees, to which the Company is a party or by which
it is bound. The Company is not a guarantor or indemnitor of any indebtedness of
any other person, party or entity. The Company has not declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its equity securities.

 

4.7.     Absence of Undisclosed Liabilities. As of the dates of the Company's
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company.

 

4.8.        Absence of All Liabilities.

 

4.8.1.   The Company has no liabilities, either accrued or contingent, whether
or not of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due. The Company has fully paid all debtors, vendors and service
providers for all obligations that have become due and payable as of the Closing
Date.

 

4.8.2.   There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, Seller or the Company's properties or
business. The Company has not entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any property
owned, operated, leased, or used by the Company. The Company has not received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any property owned,
operated, leased, or used by the Company or any facilities or operations
thereon.

 

4.8.3.   The Company has filed all tax returns required to have been filed. All
such tax returns were correct and complete in all material respects. All taxes
owed by the Company (whether or not shown on any tax return) have been paid. The
Company currently is not the beneficiary of any extension of time within which
to file any tax return. To the Company's knowledge, no claim has ever been made
by an authority in a jurisdiction where the Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
actual, pending or, to the Company's knowledge, threatened liens, encumbrances,
or charges against any of the assets of the Company arising in connection with
any failure (or alleged failure) to pay any tax. The Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party. To the Company's knowledge, there is no
dispute or claim concerning any tax liability of the Company either claimed or
raised by any authority in writing. The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

 

4.9.      Financial Statements. The Company's financial statements fairly
present the financial condition of the Company at the dates of said statements
and the results of its operations for the periods covered thereby and will be
prepared in accordance with generally accepted accounting principles and
practices consistently applied and consistent with the books and records of the
Company.

 

4.10.    Binding Effect. This Agreement has been duly executed and delivered by
the Seller, and constitutes the legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

4.11.    Private Offering. No registration of the Shares, pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
"blue sky" laws, will be required by the sale of the Shares in the manner
contemplated in Section 1 herein. Seller agrees that neither he or she, nor
anyone acting on his or her behalf, shall offer to sell the Shares or any other
securities of the Company so as to require the registration of the Shares
pursuant to the provisions of the Securities Act of 1933, as amended, or any
state securities or "blue sky" laws.

 

 

 

 



 4 

 

 

4.12.    Disclosure. Seller understands and confirms that Purchasers are relying
on the representations, warranties and covenants contained in this Agreement and
the disclosures set forth in the reports, forms and other documents filed with
the United States Securities Exchange by the Company (collectively, the “SEC
Reports”) in entering into this Agreement. All disclosures contained in the SEC
Reports or otherwise provided to Purchaser regarding the Company, its businesses
and the transactions contemplated hereby, furnished by or on behalf of Seller or
the Company are complete, true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

5.         Representations and Warranties of the Purchaser.

 

The Purchasers represent, warrant, agree and covenant, severally and not
jointly, to the Seller, as follows:

 

5.1      Purchaser is Not a US Person. Each Purchaser represents and warrants
that: (A) such Purchaser is not a US person as defined in Rule 902 of Regulation
S under the Securities Act (each, “US person”); (B) all offers to acquire the
Shares were made to the Purchaser while the Purchaser was outside the United
States; (C) the Purchaser’s request to acquire the Shares originated while the
Purchaser was outside of the United States, (D) neither the Shares nor any
interest therein will be transferred within the United States, its territories
or possessions or to any US person and (E) the Shares have not been acquired for
the benefit of any US person.

 

5.2.      Residency. Each Purchaser is a resident of the jurisdiction set forth
immediately next to such Purchaser’s name on Exhibit A hereto.

 

5.3.      Limits on Transfer or Re-sale. Each Purchaser acknowledges and agrees
that: (i) the sale of the Shares pursuant to this Agreement has not been and is
not being registered under the Securities Act or any applicable state securities
laws, and the Company hares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Company hares are resold or
Transferred to an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act (or a successor rule) (“Rule 144”)) of the Purchaser who agrees
to sell or otherwise Transfer the Securities only in accordance with this
Section 5.03 who is a non US Person (d) the Shares are resold pursuant to Rule
144, or (e) the Shares are resold pursuant to Regulation S under the Securities
Act (or a successor rule) (“Regulation S”); (ii) any resale or Transfer of such
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale or
transfer of such Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; (iii) neither the Company, nor any Seller, nor any other person is
under any obligation to register such Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case); and (iv) in the absence of an effective
registration statement under the Securities Act and any applicable state
securities laws applicable to the Shares or an exemption from such registration,
the Purchasers may have to hold the Shares indefinitely and may be unable to
liquidate them in case of an emergency.

 

5.5.      Reliance on Exemptions. Each Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
each Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 

 

 

 



 5 

 

 

5.5.      Restrictions on Transferability. Each Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend(s).

 

(a)       THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “S” (17 C.F.R. 230.901
THROUGH 230.905 AND ITS PRELIMINARY NOTES) UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A U.S.
PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(b)       Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

5.6.      Governmental Review. Each Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

5.7.      Investment Intent. Each Purchaser is acquiring the Shares for their
own account for investment, and not with a view toward distribution thereof.
Each Purchaser further represents that he/she/it does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares. If the Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Shares. Purchaser acknowledges that an investment in the Securities is a
high-risk, speculative investment.

 

5.8.      No Advertisement. The Purchasers acknowledge that the Company hares
have been offered to them in direct communication between them and Seller, and
not through any advertisement or general solicitation of any kind.

 

5.9.      Knowledge and Experience. The Purchasers acknowledge that they have
been encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchasers acknowledge that the Company has given
them and Purchasers’ Counsel access to all information relating to the Company’s
business that they or any one of them have requested. The Purchasers acknowledge
that they have sufficient business and financial experience, and Knowledge
concerning the affairs and conditions of the Company so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 

5.10.    Authorization; Enforcement. This Agreement has been duly executed and
delivered on behalf of each Purchaser, and this Agreement constitutes the valid
and binding agreement of each Purchaser and is enforceable against each
Purchaser in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

 

5.11.    Non-Contravention. Neither the execution, delivery or performance of
this Agreement by any Purchaser, nor the consummation by any Purchaser of the
transactions contemplated hereby, nor compliance by any Purchaser with any of
the provisions of this Agreement shall (a) if such Purchaser is an entity,
violate any provision of its governing documents, (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent or approval under, any note, bond, mortgage, indenture, deed
of trust or other agreement, contract or instrument to which Purchaser is bound
or by which Purchaser or any of its properties or assets may be bound or
affected, or (c) result in the imposition of any Lien upon any of the properties
or assets of Purchaser, except in the case of clause (b) and (c), as would not
have a material adverse effect on Purchaser.

 

 

 

 



 6 

 

 

5.12.    Litigation. There are no court, administrative, arbitration, mediation
or other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person (collectively,
“Proceedings”) pending or, to the actual Knowledge of any Purchaser, threatened
against Purchaser which seek to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.

 

5.13.   Ability to Carry Out Obligations. Each Purchaser, as to itself, has the
power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

 

6.        Acknowledgement of Escrow Agent as Purchaser Counsel. The Seller and
Purchasers hereby acknowledge that they are parties to that certain Escrow
Agreement of even date hereof, by and among Chen-Drake Law Group (“Escrow
Agent”), the Purchasers and the Seller (the “Escrow Agreement”), pursuant to
which the Seller and Purchasers established an escrow account and appointed
Escrow Agent to serve as the escrow agent thereto in accordance with the terms
and conditions of the Escrow Agreement. The Seller and Purchasers hereby
acknowledge that Escrow Agent: (i) is legal counsel to the Purchasers; (ii) has
explained to each of it the potential conflicts arising from having legal
counsel to the Purchasers serve as the Escrow Agent; and (iii) has advised each
of them to seek independent counsel to review the terms of this Agreement and
the Escrow Agreement. Each of the Seller and Purchasers hereby acknowledges that
it, he or she has had the opportunity to seek such independent counsel and
agrees to waive all potential and actual conflicts arising from having Escrow
Agent serve as Escrow Agent. The parties further acknowledge that the duties,
responsibilities and obligations of Escrow Agent shall be limited to those
expressly set forth in the Escrow Agreement and no duties, responsibilities or
obligations shall be inferred or implied. Escrow Agent shall not be subject to,
nor required to comply with, any other agreement between or among any or all of
the Purchasers and the Seller or to which any of the Purchasers or the Seller
are a party, even though reference thereto may be made herein, or to comply with
any direction or instruction from any of the Purchasers or the Seller or any
entity acting on its behalf. The Purchasers and the Seller hereby expressly
acknowledge their appointment of Escrow Agent to serve as the escrow agent in
accordance with the terms and conditions of the Escrow Agreement.

 

7. Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchasers and Seller. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of New York. The Agreement will be government by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

 

[The remainder of this page has been intentionally left blank.]

 



 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.\

 



SELLER:   PURCHASER:             ShiFang Wan   Chuah Su Chen Address:   Address:
No. 45-2, Jalan USJ 21/10 Unit 16B, Xusheng Building,                     Subang
Jaya 47640 Yintian Road, Bao’an District, Shenzhen,                     Selangor
Darul Ehsan, Malaysia Guangdong Province, China     Fax:
_________________________     Email: cccr1234@outlook.com                      
            COMPANY:   PURCHASER: TIANCI INTERNATIONAL, INC.     A Nevada
corporation           By: /s/ Cuilian Cai, CEO and CFO   By: /s/ Chuah Su Mei  
    Address: _____________________________   Address: No. 45-2, Jalan USJ 21/10
_____________________________                     Subang Jaya 47640
_____________________________                     Selangor Darul Ehsan, Malaysia
     

 

 

 

 

 

 

 

 



 8 

 



 

EXHIBIT A

 

PURCHASERS

 

 

  Amount of Shares

Chuah Su Mei

2,397,847

Chuah Su Chen

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

EXHIBIT B

 

SHAREHOLDERS LIST

 

 

 

 

 

 

[See Attachment]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

EXHIBIT C

 

Company Books and Records

 

1. Good standing certificate from Nevada

 

2. Company Edgar Codes

 

Executed Board consent appointing Purchaser’s designees to Board and Executive
Officers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

Exhibit D

Schedule of Closing Payments

 

CLOSING PAYMENTS* Gross Purchase Price $  350,000     PART A.  EXPENSES PAYMENTS
  Payments in items 1 below to be made by Purchasers on behalf of Company  
1.       Payment to OTC Markets for Annual Fee $ 10,000 2.       Payment to
Hunter Taubman Fischer & Li, LLC $  7,000 3.       Payment to Prospect Capital
Ventures $ 30,000 4.       Payment to brokers $ 50,000         Total Company
Liability Payments $  97,000     PART B.  NET PURCHASE PRICE PAYMENT  
5.       Payment to Seller $  253,000 Total Payment of Net Purchase Price to
Sellers $    253,000     Total Gross Purchase Price Payments $ 350,000

 

* A Wiring fee of $30 shall be deducted from each recipient’s amount.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 


EXHIBIT E

Wire Transfer Instructions for all Expenses Payees and Seller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

